Name: Political and Security Committee Decision (CFSP) 2016/2352 of 7 December 2016 on the appointment of the EU Mission Commander for the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) and repealing Decision (CFSP) 2016/939 (EUTM Mali/2/2016)
 Type: Decision
 Subject Matter: cooperation policy;  defence;  Africa;  European construction
 Date Published: 2016-12-21

 21.12.2016 EN Official Journal of the European Union L 348/25 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2016/2352 of 7 December 2016 on the appointment of the EU Mission Commander for the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) and repealing Decision (CFSP) 2016/939 (EUTM Mali/2/2016) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision 2013/34/CFSP of 17 January 2013 on a European Union military mission to contribute to the training of Malian Armed Forces (EUTM Mali) (1), and in particular Article 5 thereof, Whereas: (1) Pursuant to Article 5(1) of Decision 2013/34/CFSP, the Council authorised the Political and Security Committee (PSC), in accordance with Article 38 of the Treaty on European Union, to take the relevant decisions concerning the political control and strategic direction of EUTM Mali, including the decisions to appoint the subsequent EU Mission Commanders. (2) On 8 June 2016, the PSC adopted Decision (CFSP) 2016/939 (2), appointing Brigadier General Eric HARVENT as the new EU Mission Commander for EUTM Mali. (3) Belgium has recommended the appointment of Brigadier General Peter DEVOGELAERE as the new EU Mission Commander for EUTM Mali to succeed Brigadier General Eric HARVENT as from 19 December 2016. (4) On 31 October 2016, the EU Military Committee supported the recommendation. (5) Decision (CFSP) 2016/939 should therefore be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Brigadier General Peter DEVOGELAERE is hereby appointed EU Mission Commander for the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) as from 19 December 2016. Article 2 Decision (CFSP) 2016/939 is hereby repealed. Article 3 This Decision shall enter into force on 19 December 2016. Done at Brussels, 7 December 2016. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 14, 18.1.2013, p. 19. (2) Political and Security Committee Decision (CFSP) 2016/939 of 8 June 2016 on the appointment of the EU Mission Commander for the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) and repealing Decision (CFSP) 2015/2298 (EUTM Mali/1/2016) (OJ L 155, 14.6.2016, p. 25).